 Case 1:20-cv-03007-BMC Document 40 Filed 01/19/21 Page 1 of 2 PageID #: 260




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X
                                                                      :
JORGE ALMONTE ORTEGA, on behalf of himself and :
all other persons similarly situated, et al.,                         :
                                                                      :
                                Plaintiffs,                           : 20-cv-3007 (BMC)
                -against-                                             :
                                                                      :
ERNIE'S AUTO DETAILING, INC.; ERNESTO                                 :
DECENA; AND BAY RIDGE AUTOMOTIVE                                      :
MANAGEMENT CORP., and other entities controlled                       :
by Bay Ridge Automotive Management Corp.,                             :
                                                                      :
                                Defendants.                           :
--------------------------------------------------------------------- X
ROBERT GUTIERREZ ROSARIO,                                             :
individually and on behalf of others similarly situated,              :
                                                                      :  20-cv-3762 (BMC)
                                Plaintiff,                            :
               -against-                                              :
                                                                      :
ERNIE'S AUTO DETAILING INC. d/b/a Ernie's Auto                        :
Detailing Inc., et al.,                                               :
                                                                      :
                                Defendant.                            :
--------------------------------------------------------------------- X
RAMON PEREZ, on behalf of himself, FLSA collective :
plaintiffs and the class,                                             :
                                                                      :  20-cv-4798 (BMC)
                                Plaintiff,                            :
               -against-                                              :
                                                                      :
ERNIE'S AUTO DETAILING, INC. and ERNESTO                              :
DECENA,                                                               :
                                                                      :
                               Defendants.                            :
--------------------------------------------------------------------- X

 COGAN, District Judge.
                                                 ORDER

       This Court is presiding over the three cases captioned above, brought under the Fair

Labor Standards Act and corresponding provisions of New York law. It has come to the
 Case 1:20-cv-03007-BMC Document 40 Filed 01/19/21 Page 2 of 2 PageID #: 261




attention of the Court that the Secretary of Labor has commenced an action entitled Scalia v.

Ernie’s Auto Detailing Inc., No. 20-cv-17785 (D. N.J.), which raises similar allegations to those

in the three cases. The Court invites the Secretary to advise this Court by January 30, 2021

whether he has any position with regard to consolidating these cases in one forum, or whether

discovery should be coordinated, or whether the cases in this Court should be stayed pending the

outcome of his New Jersey case, or anything else relating to the pendency of these four

actions. Should the Secretary accept this invitation, any of the parties in the three cases listed

above may reply within 14 days of the Secretary’s submission. The parties are urged to confer

with the Secretary to determine if complete or partial agreement can be reached as to the advice

invited by this Order.

       The Clerk of Court is directed to add the Secretary as an “Interested Party” to each of the

three actions pending in this Court, using the following contact information, so that he receives

notice of this Order:

EUGENE SCALIA                                represented by      AMY TAI
  SECRETARY OF LABOR, U.S.                                       U.S. DEPARTMENT OF
  DEPARTMENT OF LABOR                                            LABOR
                                                                 OFFICE OF THE SOLICITOR
                                                                 201 VARICK STREET
                                                                 ROOM 983
                                                                 NEW YORK, NY 10014
                                                                 646-264-3653
                                                                 Email: tai.amy@dol.gov
                                                                 ATTORNEY TO BE NOTICED

SO ORDERED.
                                       Digitally signed by Brian M.
                                       Cogan
                                       _______________________________________________
                                                                 U.S.D.J.

Dated: Brooklyn, New York
       January 15, 2021



                                                  2
